Citation Nr: 1536640	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for central serous retinopathy of the left eye.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994 and from January 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for central serous retinopathy of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  No migraine headaches were noted on the Veteran's service entrance examination in January 1990.

2.  The evidence of record does not show that the Veteran's migraine headaches clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated during the period of active duty service.

3.  There is a competent medical evidence of record relating the Veteran's currently diagnosed migraine headaches to his headaches manifested in service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for migraine headaches.  In a November 2008 statement, he claims that his headaches, along with panic attacks, loss of sleep, and dizzy spell, are related to stress.  Specifically, he reports that he suffered from a great deal of stress while serving in Kuwait and Iraq during which time he was under daily missile attacks.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's January 1990 service entrance examination noted that the Veteran's head and neurologic evaluations were normal.  He denied a history of "frequent or severe headaches."  Therefore, the Board concludes that the Veteran warrants the presumption of soundness on entrance to service as to headaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

The premise that the Veteran had a preexisting headache disability is debatable, and thus not shown by clear and unmistakable evidence.  Records showing that a chronic headache disability was not present on entrance to service include the Veteran's January 1990 service entrance examination.  Further, during a February 2010 QTC examination, the Veteran reported that his migraine headaches had existed for 10 years, which would be around the year 2000.  

Records showing that headaches preexisted service include a private medical treatment report which reflects that the Veteran was seen in July 1985 when the diagnosis was flu syndrome and severe headache.  In July 1987, he was diagnosed with vascular headache, and in June 1988 he was diagnosed with history of migraine headaches.  Also, service treatment records note the Veteran reported, on various dates, a history of headaches prior to service.  Specifically, in April 1990, the Veteran reported a diagnosis of migraine headaches 5 years previously, which resolved after taking medications for approximately 2 years.  In August 1993, the Veteran reported a history of migraines for 15 years and that attack frequency varied from every one or two weeks to every one or two months, to every year.

The Board finds that the Veteran's reported history as to the initial onset of his migraine headaches is somewhat inconsistent throughout the record.  Ultimately, however, there is no clear and unmistakable evidence that he had a chronic headache disability at the time of entrance to service.  With consideration of the normal entrance examination, and resulting applicable presumption of soundness, there must be demonstration, by clear and unmistakable evidence, that any headaches treated prior to service were other than acute and transitory and resolved.  Such has not been demonstrated by the record.  Furthermore, in the absence of clear and unmistakable evidence of any "chronic" preexisting headache disability on entrance to service, there can be no demonstration by clear and unmistakable evidence that such was not aggravated by service.

The Veteran was seen during service, in July 1991, with a complaint of migraine headache.  At that time, he reported a history of migraine headache in April 1990.  He stated that medication had relieved the headaches.  The assessment was probable migraine headache.  In August 1993 and September 1993 it was noted the Veteran had a history of migraines, and had had no headache since use of medication, but that the occurrence of headaches was very irregular.  The assessment was atypical migraine headache.  On examination in January 1994 for separation from service, it was noted the Veteran had a history of migraines.  In February2003, the Veteran presented with a complaint of migraine headache for one day.  It was noted that he had a history of migraines, with the last episode about one year earlier.  It was reported that he was not on medication for migraine headaches.  The assessment was migraine.

In a June 2009 letter, a private physician, Christopher W. Asuncion, M.D., stated that the Veteran was a long time patient and that he had headaches that had worsened since his service in the Iraq War.  

Initially, after reviewing the Veteran's claims file, a February 2010 QTC examiner opined that the Veteran's currently diagnosed headaches are most likely related to active duty headaches.  However, the RO instructed that the Veteran's migraine headaches are documented prior to active duty service and requested an addendum opinion whether or not the Veteran's military service caused the migraine headache condition to be aggravated beyond the expected natural progression of this condition.  Concerning this, the Board finds that the RO's instruction was misleading in that there, in fact, is no documentation of "chronic" migraine headaches on entrance to active duty service.  Rather, the Veteran had reported during his in-service treatment sessions that he had a prior history of headaches.  Nevertheless, the examiner then provided an opinion that there is no evidence to support that active duty would exacerbate the condition any more than any other high stress position or life and therefore, "it is less likely than not that the [Veteran's] [m]igraines were exacerbated by active duty."  However, the examiner added that records from prior to active duty was needed to support that the condition was worsened during military service.

Thus, it is not shown by clear and unmistakable evidence that "chronic" migraine headaches pre-existed his military service and that a preexisting headache disability was not aggravated by service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection based on direct incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The medical evidence of record shows that the Veteran has a current diagnosis of migraine headaches, as evidenced by his VA and private treatment records. 

To that effect, the February 2010 QTC examination report noted a diagnosis of migraine headaches.  Further, as noted above, the Veteran was seen for migraines while on active duty in April 1990, July 1991, August and September 1993, and February 2003.  Moreover, the February 2010 QTC examiner related the currently diagnosed headaches to active duty headaches because the diagnosis and symptoms are consistent from active duty and present disease state.

In sum, the Board has found that although headaches may have preexisted the Veteran's military service, there is no clear and unmistakable evidence of pre-existence unresolved on entrance, nor of non-aggravation.  Service treatment records demonstrate headaches during service and a competent medical opinion relates the Veteran's current headaches to those in service.  Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for migraine headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that the issue of entitlement to service connection for central serous retinopathy (CSR) of the left eye must be remanded for an addendum medical opinion.

In February 2010, the Veteran was provided a QTC examination.  He reported having been diagnosed with CSR and that the condition had existed since 1990.  He reported current symptoms of distorted vision and blurred vision.  The examiner noted that there was no pathology to render a diagnosis; there was no finding of cataracts or retinopathy on examination.  The examiner further noted that at the present time there were no signs of CSR such as retinal edema, scarring, or pigment disturbance.

The examiner, however, stated that he reviewed a private retinal imaging with an optical coherence tomography (OCT) dated September 14, 2007 but the copy was not readable.  It was noted the retinal scan had a question mark "CSR left eye" written on it which would imply there was some question about CSR at that time.  The examiner stated the copy of the scan was unreadable and the original colored scan would be required to make any sort of decision on that issue.  The examination was based on an incomplete review of the evidence as the colored copy of the September 2007 private retinal imaging was not available to the examiner.  Therefore, the February 2010 QTC examination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  

Additionally, the examiner did not appear to consider the Veteran's current symptoms of distorted vision and blurred vision as possible residuals of CSR of the left eye during the appeal period when the September 2007 retinal scan was dated in close proximity to the Veteran's claim for service connection in September 2008.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

As a result, the Board finds that an addendum opinion must be provided with respect to the nature and etiology of the claimed CSR of the left eye.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file either a legible copy, or the original paper colored copy, of the September 14, 2007 private retinal imaging with an optical coherence tomography (OCT), as well as all updated treatment records for the Veteran from the VA Medical Center (VAMC) in Hampton, Virginia and all associated outpatient clinics, dated from October 2012 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Request an addendum opinion to the February 2010 QTC examination report.  The entire content of the Veteran's claims file, including either a legible copy, or the original paper colored copy, of the September 14, 2007 private retinal imaging with an optical coherence tomography, must be provided to the physician.  The physician should provide opinions as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran currently has any residuals of CSR of the left eye, which was possibly diagnosed in 2007, and if so, whether they were caused by active service.

The examiner should note that even if the CSR of the left eye is not found at the time of the examination, it is enough that the Veteran had the condition at some point during the appeal period or in close proximity to the date of the claim for service connection in September 2008.

The examiner should set forth a complete rationale for the opinion expressed and conclusion reached.

3.  Thereafter, readjudicate the Veteran's claim for service connection for CSR of the left eye.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


